REASONS FOR ALLOWANCE
Claims 1 to 12 are allowed. 

Claim 1 requires a composition comprising the polymer 

    PNG
    media_image1.png
    229
    621
    media_image1.png
    Greyscale
which is also known as a polymer with units of 2-methylene-4,6-dimethyl-1,3-dioxane and 2-methylene-1,3-dioxalane.

The closes prior art is US 2016/0045859 and CN 108517025 disclose similar polymers made from monomers comprising units of 2-methylene-1,3-dioxane and 2-methylene-1,3-dioxalane and derivatives thereof.  However, the composition does not comprise the claimed amounts of 1 formula 1 and the fluorine containing compound.

Structure searches have been performed with Scifinder; the search results are made of record. However, no additionally relevant references were retrieved.

In view of the above discussion, it is evident that the cited art does not disclose or suggest, taken alone or in combination, the subject matter in the claims. Hence the cited present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764